DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 12-20 in the reply filed on 1/14/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergendahl et al. (US pat 9620590).
	With respect to claim 1, Bergendahl et al. teach a semiconductor device, comprising (see figs. 1-36, particularly figs. 25-36 and associated text): 
a substrate 120; 
a channel member 125 above the substrate; 
a gate structure 3610 wrapping the channel member; 
a source/drain (S/D) feature 3010 abutting the channel member; and 
an inner spacer 2910 interposing the S/D feature and the gate structure, wherein a first sidewall of the inner spacer facing the gate structure has a curvature 
	With respect to claim 2, Bergendahl et al. teach the curvature surface is a concave surface that bends inwardly away from the gate structure.  
	With respect to claim 4, Bergendahl et al. teach a second sidewall of the inner spacer facing the S/D feature is substantially perpendicular to the top surface of the substrate.  
With respect to claim 8, Bergendahl et al. teach the channel member is a nanosheet.  	
With respect to claim 9, Bergendahl et al. teach the inner spacer includes a dielectric material selected from the group of SiN, SiOC, SiCN, and SiO2. See col. 6, lines 3-40.
 	With respect to claim 10, Bergendahl et al. teach a gate spacer 2510 over sidewalls of the gate structure, wherein the gate structure extends directly under the gate spacer.  

 Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergendahl et al. (US pat 9620590).
	With respect to claim 12, Bergendahl et al. teach a semiconductor device, comprising (see figs. 1-36, particularly figs. 25-36 and associated text): 
a substrate 120; 
a plurality of nanosheets 125 vertically stacked over each other and above the substrate; 
a gate structure 3610 disposed over a channel region of the plurality of nanosheets and surrounding each of the nanosheets; 

a dielectric layer 2910 sandwiched between the epitaxial S/D feature and the gate structure and surrounding each of the nanosheets, wherein between two adjacent nanosheets the dielectric layer has a concave surface interfacing with the gate structure.  
 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl et al. (US pat 9620590).
With respect to claim 3, Bergendahl et al. fail to teach the range for the depth for the concave surface.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the depth for the concave surface through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

    Allowable Subject Matter
s 18-20 are allowed.
Claims 5-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814